Title: From James Madison to the Agricultural Society of Albemarle, 7 October 1824
From: Madison, James
To: Agricultural Society of Albemarle


        
          Gentlemen
          Ocr. 7. 1824
        
        Having fully experienced the obstacles to my attendance at the meetings of the Society, and aware that every day must render it less in my power, I yield to a sense of duty in resigning the presiding office conferred on me which another would fill with more advantage in every respect.
        I beg the Society to be assured that in taking this step, I retain without diminution my confidence in the usefulness of the Institution, my high respect for its members, and my best wishes that their patronage of the first of the useful arts may be rewarded by every success which can be gratifying to them.
        
          J. M.
        
      